Exhibit 4.2 THIS DEBENTURE AND ANY SECURITIES INTO WHICH THIS DEBENTURE IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND THIS DEBENTURE, THE SECURITIES AND ANY INTEREST THEREIN MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS, WHICH, IN THE OPINION OF COUNSEL FOR THE LENDER, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR THIS CORPORATION, IS AVAILABLE. FORM OF DEBENTURE Issue Amount:$ , 2010 FOR VALUE RECEIVED, the undersigned, ., a corporation(referred to herein as the “Borrower”), with offices at , hereby unconditionally promises to pay to the order of , its endorsees, successors and/or assigns (the “Lender”), in lawful money of the United States, at or such other address as the Lender may from time to time designate, the principal sum of Dollars ($) (the “Issue Amount”), with interest from the date of issuance at the rate of % per annum.This Debenture shall mature and become due and payable in full on , (the “Maturity Date”). Capitalized terms used herein have the respective meanings ascribed thereto in the Securities Purchase Agreement dated of even date herewith unless otherwise defined herein. 1.Original Issue Discount.The Lender shall purchase this Debenture at a price equal to % of the Issue Amount; % of the issue amount shall represent Original Issue Discount. To the extent applicable, this Debenture shall be deemed a 12 tranche Debenture equal to the sum of $ and the amount of $ for each Investor Note (the “Paid In Amount”). 2.Terms of Repayment.Principal of and interest on this Debenture shall be paid by the Borrower as follows: (a)Principal and interest shall be due and payable in full on the Maturity Date and shall be paid in cash, unless permitted to be paid in shares of common stock pursuant to Section 3, below. (b)The Borrower further agrees that, if any payment made by the Borrower or any other person is applied in payment of this Debenture and is at any time annulled, set aside, rescinded, invalidated, declared to be fraudulent or preferential or otherwise required to be refunded or repaid, or the proceeds of any property hereafter pledged as security for this Debenture which has been applied in payment of this Debenture is required to be returned by Lender to the pledgor, its estate, trustee, receiver or any other party, including, without limitation, under any bankruptcy law, state or federal law, common law or equitable cause, then, to the extent of such payment or repayment, the Borrower’s liability hereunder shall be and remain in full force and effect, as fully as if such payment had never been made, or, if prior thereto any such lien, security interest or other collateral hereunder securing the Borrower’s liability hereunder shall have been released or terminated, this Debenture (and such lien, security interest or other collateral) shall be reinstated in full force and effect, and such prior release or termination shall not diminish, release, discharge, impair or otherwise affect the obligations of the Borrower in respect to the amount of such payment (or any lien, security interest or other collateral securing such obligation). 1 (c)All computations of interest, if any, shall be made by Lender on the basis of a year of 360 days for the actual number of days (including the first day but excluding the last day) occurring in the period for which such interest is payable.Whenever any payment to be made hereunder shall be stated to be due on a day which is not a business day, such payment shall be made on the next succeeding day and such extension of time shall in such case be included in the computation of payment of interest. (d)At anytime after the issuance of this Debenture, the Borrower may prepay all or any part of the outstanding principal amount of this Debenture, together with interest accrued, if any, upon not fewer than ten (10) trading days’ prior written notice to the Lender.In the event the Borrower elects to prepay any portion of this Debenture prior to the Maturity Date, the Borrower shall be entitled to satisfy a portion of the amount outstanding under this Debenture by offsetting the amount owed under this Debenture by an amount equal to 125% of the amount owed under the Investor Notes which amount will satisfy a corresponding portion of this Debenture.Such satisfaction of the Debenture shall be considered an offset of liabilities and shall be considered, in full or partial, payment and satisfaction of this Debenture. For the avoidance of any doubt, if the Borrower elects to offset this Debenture with the Investor Notes at a time when no Investor Notes have been paid and satisfied by the Lender, then the Borrower shall be entitled to offset the amount owed under this Debenture by $ (which is the amount of Investor Notes outstanding, $, times %). (e)The Issue Amount may be increased to include any costs, fees or other reasonable expenses incurred by the Lender in connection with this Debenture and the related documents. 3.Repayment in Common Stock. (a)From the date that is six (6) months from the date hereof, the Lender shall have the option, at any time, to request to be re-paid (the “Request for Repayment”) its Paid InAmount and accrued interest, in full or in part, in fully-paid and nonassessable shares of Borrower’s Common Stock at the rate per share equal to the Fixed Re-Payment Price (the “Re-Payment Rate”), provided, however, that the Lender shall not be permitted to deliver a Request for Repayment where the dollar amount of the Request for Repayment would exceed the dollar amount represented by the difference between (i) the amount outstanding under this Debenture at the time of the Request for Repayment; and (ii) percent (%) of the aggregate principal amount of all of the notes issued by the Lender to the Borrower on the date hereof (the “Investor Notes”) and remaining outstanding and not satisfied in cash by the Lender as of the date of such Request for Repayment.For purposes of this Debenture, the term “Fixed Re-Payment Price” means the Market Price. 2 For purposes of this Debenture, the term “Market Price” shall mean: (i) 100% of the average of three closing bid prices of the Company’s common stock as selected by the Lender, within the prior twenty (20) trading days on the OTC Bulletin Board; or (ii) in the event the Market Price falls below $ per share on any for any three ofthe twenty (20) tradingdays,prior to delivery of a Request for Repayment,the Market Price will be defined as 80% of the average of three closing bid prices selected by the Lender within the prior twenty (20) tradingdays, in each case as recorded by Bloomberg, L.P. (b)As promptly as practicable after notice of the Request for Repayment, pursuant to this Section 3, the Borrower shall deliver or cause to be delivered to the Lender certificates for the full number of shares of Common Stock issuable upon Request for Repayment of this Debenture, in accordance with the provisions hereof. Any such repayment shall be deemed to have been made at the time that such notice for the Request for Repayment shall have been received by the Borrower.If, however, the Borrower fails to deliver the full number of shares due upon any repayment of common stock within three (3) business days following the Borrower’s receipt of the request for repayment in common stock (the “Delivery
